PER CURIAM:
Deborah A. Messina appeals the tax court’s order upholding the Commissioner’s determination of a deficiency in Messi-na’s 1994 income taxes and assessing penalties. We have reviewed the record and the tax court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Messina v. Comm’r of Internal Revenue, No. *32910926-04, 2006 WL 1330105 (U.S.T.C. May 16, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.